Case 1:20-cv-23287-DPG Document 63 Entered on FLSD Docket 02/03/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                      VASE N0 .20:v23287


    LUIS M AN UEL RODRIGUEZ, M ARIA
    TERESA RODRIGUEZ a/k/ M ARIA
    TERESA LANDA, ALFREDY RAMON
    FO RN S,etal.
   '       Plaintjjf(s),
    V.
    IM PERIAI,BRA N D S PLC CO RPOM CION
    HARANOS, SA W PP >LC YOUNO &
    RUBICOAM
    BURS  N dO>
              LEC& ld
                    OLFBC
                       ELWL, LLC, Mda
           Defendantts),
                     CLERK 'S NOTICE OF INTERNATIONAL SERW CES                                                  ;'
                                                                                                                '
                                                                                                              ''.t. '
                                                                                                                    g


            lnaccordancew1111FederalRulesofCivilProcedmeRule4,and/or28U.S.C.51608(a)(3) .r
     or(19(3)(8),theClerkcertifiestliatonthis2nd.dly of Febrùary,(suwnmnsandcomplaint).' '
                                            ...


     ham been m ailed viaIntem ationalServiceto:
                                                         Cop oracion Habanos,S.A.
                                                         Cento deNegociosM iramar
                                          Defendant: -   Edifkio Habana.3- Planta
                                                         Avenida3> enke78y 80,C.  P.11300
                                                         11400HavanaCity

                                          Counûy:        Cuba

                                          Articlenumberr  -
                                                              15(.i
                                                                  '69001j#
                                                                    .. .                  -




  DONE atthe FederalCoudhouse Square,M ism i,Floridw this 2nd,day of                           Februarv   ,
  20 21.              '                                  ..
                                                          ,
                                                                           (' '
                                                                           .              .,
                                                   ANOELA E,NU/EE
                                                           o
                                                                  '<.             .
                                                                                          .

                                                   CourtAdmlniskator',Clerk ofCourt
                                                              '
                                                                                      )
                                                                                      .



                                                         By.
                                                                    eputy Clerk

  c:U.S.DisG ctJudge '
    A11cotmjelofrecord . .
Case 1:20-cv-23287-DPG Document 63 Entered on FLSD Docket 02/03/2021 Page 2 of 3


  EXPRESS W O RLDW IDE                                          ZF
       2021.01-08MYDHL* 1.0 l*30-0821*
   From :c/o RodriguezTramont& Nunez.P.A.                       Origin:
         ClerkofCoud
         SouthefnDi
                  strictofFl
                           ori
         400 NorthMiamlAvenueda                                 TM R
         8thFloor#6N09
         33132-1801Mlaml Florida
         United StatesofAmerica
    '
    ro: CORPORACI6N HABM OS,SA                     contact:
        coRpoM clt)N Fx M os s A                   co- -- awsx
         Centro de Negocios Miramar
         Edificio Habana,3ra Planta
         Avenida 3ra.entre 78 y 80,C.P.:11300
         10400 HA VA NA CITY
   L- cuba                                                        -1

                                                        oay     'rime

  Ref-Padagas                                 Pce/sbptWeigt't   Piece
  EEl:NOEEIcorrespondence



                                                   Contents:Letter,
                                                   corresponderlce


    l
    IIII
       l
       III
         ll!l
            I
            ,
            4p
             I
             1
             I
             ,I
              !
              ll
               I
               )
               I
               Jt
                I
                l
                tIIII
      1111111111111111111111Il
                            ---,--,-,---,---,---




      IIlIIII,
             l
             IJ
              1I,
                lp
                 -I
                  llt
                    lI
                     1-
                      l
                      1-
                       Il
                        IIIIII
                        -
=
Y  Case 1:20-cv-23287-DPG                       Document 63 Entered on FLSD Docket 02/03/2021 Page 3 of 3
,.  6. ....X &....' -
. . .... ......      f'= i!
                    '.                                                                    o IIIP III1 Ilt G 1 G 1 IP t
 S hipm ent From                                                                 S hipm ent To
 c/o Rodriguez Tramont& Nunez,P.A.                                               CORPORACIôN HABANO'
                                                                                                   SIS.
                                                                                                      A.
 Clerk ofCourt                                                                   CORPORACIYN HABANOS,S.
                                                                                                      A.
 Southern DistrictofFlorida                                                      Centro de Negocios Miramar
 400 North M iam iAvenue                                                         Edificio Habana,3ra Planta
 8th Floor# 8N09                                                                 Avenida 3ra.entre 78 y 80,C.P.:11300
 33132-1801 M iam i Florida                                                      10400 HAVANA CITY
 United States ofAmerica                                                         Cuba
 +13053502300                                                                    +5378363708

  gw@ rtgn-law.com




  Shipm ent D etails                                                              International Inform ation
  ShipmentDate:                         2021-01-11                                Declared Value:
  W aybillNumber:                       1516900184                                Duties&taxes acct:
  Service Type:                         O RESSWORLDW I DE                         Dutiable Status'
                                                                                                 .                      N on-D utiabIe
  Packaging Type:                       My Own Package                            Estim ated DeIdate:                   Monday,25 Jan,2021
  NumberofPieces' .                     1                                         Promo Code:
  TotalW eight'
              .                         0.50Ibs
  Dim ensionaI:                         0.63Ibs
  Chargeable:                           1.00lbs
  Insured Amount'
                .
  Terms ofTrade:

   Billing Inform ation
  PaymentType:                          DHL AccountNum ber
  Billing Account:
  Duties&taxes acct:
  Charge Breakdown:                     64.68 USD                                 SpecialServices:            FuelSurcharge/Em ergency
                                                                                                              Situation



  Ch argeIsestimateduntilDHLrewei jhandmaynotincludeaIfeesandsurcharges.Shi       pmentspaidbycredi  tcard:Ifthefi nalbill
                                                                                                                         edamountexceedstheoriginal
  pre-authorizedamount,you willrecelve a second charge forthe additionalamount.Both the originalandadditionalchargeswillreference the same shipment
  number.

   Reference Inform ation
  Reference:                            Padagas
  Pickup reference nr:

 Description of C ontents
 Letter,correspondence
